Exhibit 10.1

WAIVER

This Waiver (this “Waiver”) is entered into as of May 23, 2016, by and between
Great Basin Scientific, Inc., a Delaware corporation (the “Company”), and the
undersigned holder (the “Holder”) which is one of the investors listed on the
Schedule of Buyers (“Schedule of Buyers”) attached to that certain Securities
Purchase Agreement between the Company and all of the investors listed on the
Schedule of Buyers (the “Buyers”) dated December 28, 2015 (the “SPA”) with
reference to the following facts:

A. On December 28, 2015, the Company and the Buyers (as defined in the
Registration Rights Agreement) entered into the SPA in relation to the issuance
and sale by the Company and purchase by the Holders of: (i) that aggregate
principal amount of senior secured convertible notes of the Company, in
substantially the form attached to the SPA as Exhibit A (the “Notes”), set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $22,100,000) and (ii)
related Series D Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
3,503,116 Warrant Shares.

B. The issuance of the Notes and the Warrants occurred at a closing on
December 30, 2015 (the “Closing Date”).

C. In accordance with the terms of Section 4(n)(ii) of the SPA, the Company
agreed that until the later of (I) the date that is ninety (90) days after the
date the Company obtains the Stockholder Approval (as defined in the SPA) and
(II) the earlier of (x) the time of the registration of all of the Registrable
Securities (as defined in the SPA) pursuant to and in accordance with the
Registration Rights Agreement by and between the Company and each of the Buyers
(the “Registration Rights Agreement”) entered into December 30, 2015, which
registration remains in effect or (y) such time as all of the Registrable
Securities, if a registration statement is not available for the resale of all
of the Registrable Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), the Company shall not, directly or indirectly, file any registration
statement with the SEC, or file any amendment or supplement thereto, or grant
any registration rights to any Person that can be exercised prior to the earlier
of such time as set forth in such Section 4(n)(ii) (the “Lock-up”)..

D. On May 13, 2016, the Company filed a Registration Statement on Form S-1
(333-211334) (the “Offering Registration Statement”) related to a proposed
offering of units of the Company anticipated to consist of a unit comprised of
one share of common stock of the Company and one Series G Warrant to purchase
one share of common stock for gross aggregate proceeds from the offering of
approximately $6,000,000, with each Series G Warrant anticipated to be
exercisable at a price equal to the per unit price of the Subsequent Offering
for a period of five years (“Subsequent Offering”), and the Company anticipates
filing an amendment to the Offering Registration Statement and conducting the
Subsequent Offering during the calendar week starting May 23, 2016.



--------------------------------------------------------------------------------

E. The Company desires to obtain a waiver of: (i) the Company’s failure to
comply with the provisions of Section 4(n)(ii) of the SPA and (ii) the Event of
Default (as defined in the Notes) arising under Section 4(a)(x) of the Notes due
to the Company’s failure to comply with the provisions of Section 4(n)(ii) of
the SPA prior to the date hereof, in each case, solely with respect to the
filing of the Offering Registration Statement.

F. In compliance with Section 9(e) of the SPA and Section 19 of the Notes , this
Waiver shall only be effective upon the execution and delivery of this Waiver
and waivers in form and substance identical to this Waiver (the “Other Waivers”)
by other holders of Registrable Securities (as defined in the SPA) (each an
“Other Holder”) representing on the Closing Date at least fifty-one percent
(51%) of the aggregate number of Registrable Securities issued or issuable under
the Cash Notes and Cash Warrants issued on the Closing Date and shall include
Hudson Bay so long as Hudson Bay and/or any of its affiliates collectively hold
at least five percent (5%) of the Registrable Securities, in the aggregate (the
“Required Holders”) (such time, the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Waiver. The Holder hereby waives, effective as of the Effective Time: (i) the
breach by the Company of Section 4(n)(ii) of the SPA solely with respect to (x)
the Company’s filing of the Offering Registration Statement, (y) the Company’s
filing of an amendment to the Offering Registration Statement in the calendar
week starting on May 23, 2016 and (z) the Company’s consummation of the
Subsequent Offering as set forth in the Offering Registration Statement, as
amended by the amendment described in the immediately preceding clause (y), and
(ii) the Event of Default arising under Section 4(a)(x) of the Notes due to the
Company’s failure to comply with Section 4(n)(ii) of the SPA as described in the
immediately preceding clause (i).

2. Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the waivers set forth in Section 1 above that are effective as of the
Effective Time, the SPA and Notes shall continue to be, in full force and
effect; (ii) the execution, delivery and effectiveness of this Waiver shall not
operate as an amendment of any right, power or remedy of the Holder except to
the extent expressly set forth herein.

3. Fees And Expenses. [NTD: HB ONLY: The Company shall reimburse the Holder for
its legal fees and expenses in connection with the preparation and negotiation
of this Waiver and transactions contemplated thereby, by paying any such amount
to Schulte Roth & Zabel LLP (the “Holder Counsel Expense”) by wire transfer of
immediately available funds in accordance with the written instructions of
Schulte Roth & Zabel LLP delivered to the Company. The Holder Counsel Expense
shall be paid by the Company whether or not the transactions contemplated by
this Waiver are consummated. Except as otherwise set forth above, each party to
this Waiver shall bear its own expenses in connection with the transactions
contemplated hereby.] [NTD: ALL OTHERS: Each party to this Waiver shall bear its
own expenses in connection with the transactions contemplated hereby.].

 

- 2 -



--------------------------------------------------------------------------------

4. No Material, Nonpublic Information. The Company hereby agrees and
acknowledges that the transactions contemplated by this Waiver do not constitute
material, nonpublic information of the Company or any of its Subsidiaries, and
that from and after the filing with the SEC of Amendment No. 1 to the Offering
Registration Statement, the Company represents to the Holder that it shall have
publicly disclosed all material, non-public information delivered to the Holder
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents on or prior to the date hereof and that the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
Amendment No. 1 to the Offering Registration Statement. In addition, effective
upon the filing of Amendment No. 1 to the Offering Registration Statement, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents on the one hand, and the Holder or any of its
affiliates on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, affiliates, employees and agents, not to, provide any Holder with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates employees or agents delivers any
material, non-public information to any Holder without the Holder’s consent, the
Company hereby covenants and agrees that the Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

5. Independent Nature of Holder Obligations and Rights. The obligations of the
Holder under this Waiver are several and not joint with the obligations of any
Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other
Waiver. Nothing contained herein or in any Other Waiver, and no action taken by
the Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Waiver or any Other Waiver and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Waiver
or any Other Waiver. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Waiver or, any Other Waiver, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

- 3 -



--------------------------------------------------------------------------------

6. No Third Party Beneficiaries. This Waiver is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

7. Counterparts. This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

8. No Strict Construction. The language used in this Waiver will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

9. Headings. The headings of this Waiver are for convenience of reference and
shall not form part of, or affect the interpretation of, this Waiver.

10. Severability. If any provision of this Waiver is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Waiver so long as this Waiver as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11. Amendments. No provision of this Waiver may be amended other than by an
instrument in writing signed by the Company and the Required Holders.

12. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Waiver and the consummation of the transactions contemplated
hereby.

13. Notice. Whenever notice is required to be given under this Waiver, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the SPA.

14. Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

- 4 -



--------------------------------------------------------------------------------

15. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the Registration Rights
Agreement.

16. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Waiver shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WAIVER OR ANY TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Ryan Ashton   Title:   President, CEO

[Signature Page to Waiver]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

HOLDER:  

By:

     

 

   

Name:

   

Title:

       

 

[Signature Page to Waiver]